DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter directed to the coil spring preload assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant specification fails to use the language recited in the instant claims, specifically “a coil spring preload blow off assembly” and the recited features of the coil spring preload blow off assembly.  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure fails to describe or have support for the features recited as part of the coil spring blow off assembly.  The disclosure of the instant application fails to show or describe the claimed subject matter of: 
a coil spring preload blow off assembly, said coil spring preload blow off assembly comprising: 
a coil spring having a first end coupled to a second moveable piston, said coil spring having a second end coupled to a closure member; and 
a preload adjuster providing a variable level to vary a force required to open said coil spring preload blow off assembly.
The originally filed specification discloses a bypass valve 200 having a closing member comprising a moveable piston 205, a seating member 212, and a biasing element 215 interposed between the piston 205 and the seating member 212.  Each of these elements are recited in the claim and thus supported.  What is not supported is the additional recited features relating to the coil spring preload.  As is clearly shown in the instant figures, no coil spring preload is present.  In addition, paragraphs 20-24 (stated by the applicant as providing support for the coil spring preload) fail to mention any coil spring preload.  The paragraphs in question disclose a lockout feature acting upon piston 205.  This feature is stated as being hydraulic (as from a steering system), pneumatic or a linear electric motor.  As such it is evident to the Office that support for a coil spring preload (possibly functioning as a lockout feature) is not supported by the originally filed specification, nor any of the documents incorporated by reference.  
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Instant claims 6 and 7 are directed to disclosed lockout features acting upon piston 205.  However, if support can be established for the coil spring preload, then claims 6 and 7 are not enabled, as the disclosure fails to provide support for multiple lockout features coexisting simultaneously.  It would appear that claims 6 and 7 are each alternative embodiments to the coil spring preload assembly.  
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.   The paragraphs cited the applicant as providing support for the claim limitations has been reviewed.  The Office is unable to find support for the coil spring preload features recited in the claim language.  The paragraphs in question address a preload feature comprising one of a pneumatic, hydraulic or electrically operated preload structure.  At no point is there a discussion of a coil spring, which is specific and is not considered one of a pneumatic, hydraulic or electrical structure.  As such the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beck teaches a bypass valve construction.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 19, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657